Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, amongst other things, a perovskite structure in the form of ABO3 that has a stacking fault, wherein A and B are La and Ni, respectively, and wherein the perovskite is a film on a LaAlO3 substrate, which is not taught by the closest prior art of record, Suzuki et al. (“Defect structure in homoepitaxial non-stoichiometric strontium titanate thin films”) and  Detemple et al. (“Ruddlesden-Popper faults in LaNiO3/LaAlO3 superlattices.”)
Suzuki teaches a perovskite SrTiO3 thin-film materials with ruddlesden-popper (RP) stacking faults on SirTiO3 substrate. Detemple teaches that La and Ni have a strong electron conduction advantage. Detemple teaches that the perovskite structure LaNiO3/LaAlO3 films can be grown on different substrates, such as SrTiO3 or (La,Sr)AlO4. However, Detemple cites Detemple II (“Polarity-driven nickel oxide precipitation in LaNiO3-LaAlO3 superlattices”) and concludes that “the occurrence of the RP faults in our films is not caused by insufficient control of the stoichiometry … as they were not found in films which were grown under the same conditions on other substrates…” Detemple at p3; see also reference 22. Specifically, Detemple II studies the microstructure of LaNiO3-LaAlO3 superlattices grown on SrTiO3 substrates with a LaAlO3 (LAO) buffer layer, separating the substrate from the superlattices. See Detemple II at Abstract, Introduction, 2nd col of p1, and 1st col of p3. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736